LPBP Inc. 447 March Road Ottawa, Ontario K2K 1X8, Canada Telephone:613-592-3400 Fax:613-592-0571 February 1, 2013 All Securities Commissions Dear Sirs: RE: LPBP INC. Annual Meeting of Shareholders We wish to advise you of the following dates in connection with our Annual Meeting of Shareholders: DATE OF MEETING: April 4, 2013 RECORD DATE FOR NOTICE: February 27, 2013 RECORD DATE FOR VOTING: February 27, 2013 SECURITIES entitled to vote: Class A Common Routine Business: Yes [x]No [ ] CUSIP: Yours very truly, LPBP INC. /s/ Peter Dans Peter Dans President
